1
2
3
4
5                          UNITED STATES DISTRICT COURT
6                        CENTRAL DISTRICT OF CALIFORNIA
7
8    ROBERT LACAMBRA,                            Case No. 8:18-cv-00960-RGK-KES
9                 Plaintiff,
10          v.                                 ORDER ACCEPTING REPORT AND
                                               RECOMMENDATION OF UNITED
11   CITY OF ORANGE, et al.,                    STATES MAGISTRATE JUDGE
12                Defendants.
13
14
15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
16   records and files herein, along with the Report and Recommendation of the United
17   States Magistrate Judge. Plaintiff did not file objections. The Court accepts the
18   findings, conclusions, and recommendations of the United States Magistrate Judge.
19         IT IS THEREFORE ORDERED that Plaintiff’s 18 U.S.C. § 241 claims and
20   his claims against Defendants Franchise Tax Board, Yee, Bosler, Cohen, and
21   Newsom are dismissed without leave to amend.
22
23   DATED: May 31, 2019
24
25                                          ____________________________________
                                            R. GARY KLAUSNER
26                                          UNITED STATES DISTRICT JUDGE
27
28
